Exhibit 10.10
EXECUTION COPY
AMENDMENT NO. 2
     This Amendment No. 2 (this “Amendment”) dated as of August 11, 2009 is
entered into by and among BORGWARNER INC., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and BANK OF AMERICA, N.A., as the
administrative agent under the Credit Agreement (in such capacity, the
“Administrative Agent”), Issuing Bank and Swingline Lender. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.
STATEMENT OF PURPOSE
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are all
parties to that certain Credit Agreement dated as of July 22, 2004 (as amended
by that certain Amendment No. 1 and Consent Agreement dated as of April 30,
2009, as amended hereby and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
     WHEREAS, the Borrower, the Guarantors, certain other Subsidiaries of the
Borrower and the Administrative Agent are all parties to that certain Unlimited
Pledge Agreement dated as of June 1, 2009 (as amended hereby and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Unlimited Pledge Agreement”).
     WHEREAS, the parties hereto have agreed to amend the Credit Agreement and
the Unlimited Pledge Agreement as provided herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Amendments.
     (a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definition in appropriate alphabetical order:
     “Law” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     (b) The first sentence of each of the definitions of “Euro Commitment”,
“Sterling Commitment” and “Yen Commitment” are hereby amended by deleting such
sentence in its entirety and replacing it with the following, respectively:
     “Euro Commitment” means, with respect to each Lender, the commitment of
such Lender to make Euro Revolving Loans, as such commitment may be (a) reduced
from time to time pursuant to Section

 



--------------------------------------------------------------------------------



 



2.10 or (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to Section 9.4.
     “Sterling Commitment” means, with respect to each Lender, the commitment of
such Lender to make Sterling Revolving Loans, as such commitment may be
(a) reduced from time to time pursuant to Section 2.10 or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.4.
     “Yen Commitment” means, with respect to each Lender, the commitment of such
Lender to make Yen Revolving Loans, as such commitment may be (a) reduced from
time to time pursuant to Section 2.10 or (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.4.
     (c) Each of the cross-references in the definition of “Dollar Commitment”
and in Section 9.2(b) of the Credit Agreement to “Section 2.1(e)” is hereby
amended to read “Section 2.21”.
     (d) Section 2.1(e) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:
     (e) [RESERVED]
     (e) Section 2.19(b) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and other Obligations then due hereunder and under
the other Loan Documents, such funds shall be applied:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations arising under the
Loan Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit fees under Section 2.13(b)) payable to
the Lenders and the Issuing Bank (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Bank arising under the Loan
Documents and amounts payable under Sections 2.16, 2.17 and 2.18), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees under

2



--------------------------------------------------------------------------------



 



Section 2.13(b) and interest on the Loans, LC Borrowings and other Obligations
arising under the Loan Documents, ratably among the Lenders and the Issuing Bank
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Issuing Bank, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to the Administrative Agent for the account of the Issuing Bank, to
Cash Collateralize that portion of LC Exposures comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Subject to Section 2.6(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
     Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if either (a) no Default has occurred and is
continuing at such time or (b) the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if a “Lender” party hereto.
     (f) The first sentence of Section 2.21(a) of the Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time on or after July 23, 2009.

3



--------------------------------------------------------------------------------



 



2009, request an increase in the Dollar Commitments by an amount (for all such
requests) not exceeding $75,000,000; provided that (x) any such request for an
increase shall be in a minimum amount of $5,000,000 and (y) in no event shall
the aggregate Commitments after giving effect to any such increase exceed
$325,000,000.
     (g) Section 1(a) of the Unlimited Pledge Agreement is hereby amended by
(i) adding a new defined term in a new clause (i) set forth below,
(ii) re-numbering clauses (i), (ii) (iii) and (iv) as (ii), (iii), (iv) and (v),
respectively and (iii) deleting the words “organization documents” and adding
the words “Divgi Warner Formation Documents” before the period in the definition
of “Divgi-Warner Right of First Refusal”:
     (i) “Divgi Warner Formation Documents” means the collective reference to
(a) that certain Formation Agreement dated as of January 17, 1995 by and between
Borg-Warner Automotive South Asia Corporation and Divgi Metalwares Private, Ltd.
and (b) that certain Memorandum of Association of Divgi Warner Transmissions
Private Limited filed in the office of the registrar of companies in Maharashtra
Bombay on or about September 18, 1995 (as amended by that certain Fresh
Certificate of Incorporation on Consequence on Change of Name changing the name
to Divgi Warner Private Limited and filed in the office of the registrar of
companies in Maharashtra Bombay on November 18, 1995), in each case as in effect
on April 30, 2009.
     (h) Section 1(g) of the Unlimited Pledge Agreement is hereby amended by
deleting such subsection in its entirety and replacing it with the following:
     (g) The applicable Pledgors agree to deliver to the Administrative Agent
all certificates representing the Pledged Equity issued by BorgWarner Cooling
Systems (India) Private Limited and BorgWarner Morse TEC Murugappa Pvt. Ltd.
     (i) A new Section 2(k) is added to the Unlimited Pledge Agreement to read
as follows:
     (k) With respect to any Pledged Equity of a Foreign Subsidiary that is
(i) uncertificated and (ii) the Law of the jurisdiction of formation of such
Foreign Subsidiary requires each Lender to be named as pledgee in any public
registry (or equivalent) or any member’s registry (or equivalent) of such
Foreign Subsidiary in order to grant or perfect a security interest in such
Pledge Equity, the Pledgor(s) shall (A) promptly notify the Administrative Agent
of such circumstances and (B) upon each assignment to a new Lender pursuant to
Section 9.4 of the Credit Agreement (x) add such new Lender to such registry (or
equivalent) as a new pledgee within 45 days after receipt of notice of such
assignment from such new Lender (it being agreed that the Borrower’s consent to
any such assignment shall be deemed notice) and to take such other actions as
are reasonably requested by such new Lender to evidence the new Lender on such
registry (or equivalent) and (y) upon the request of such new Lender, use
commercially reasonable efforts to obtain a legal opinion addressed to such new
Lender within 60 days after receipt of notice of such assignment from such
Lender (it being agreed that the

4



--------------------------------------------------------------------------------



 



Borrower’s consent to any such assignment shall be deemed notice) ascertaining
the legality, effectiveness and validity of the addition of such new Lender as a
new pledgee and the entry thereof in the registry (or equivalent). As of the
date hereof, the only Pledged Equity subject to this subsection (k) are those
issued by Subsidiaries formed under the Laws of Korea.
     (j) Section 27 of the Unlimited Pledge Agreement is hereby amended by
adding the following sentence at the end of such section:
     In the event that any of the requirements of Sections 15 or 27 would
require the Borrower or any of its Subsidiaries to take any action that would
(a) be in conflict with the Divgi Warner Formation Documents or (b) require the
consent of Divgi Metalwares Private, Ltd., or (c) require the approval of any
member of the board of directors of Divgi-Warner Private Limited who is a
nominee or representative of Divgi Metalwares Private, Ltd., such requirements
shall be deemed to be satisfied upon the exercise of commercially reasonable
efforts by the Borrower and its Subsidiaries to (i) in the event clause
(a) above is applicable, amend the applicable Divgi Warner Formation Documents
to eliminate any conflict with the Divgi Warner Formation Documents and the
requirements hereunder and/or (ii) in the event clause (b) above is applicable,
obtain the consent of Divgi Metalwares Private, Ltd. to the actions required
hereunder and/or (iii) in the event clause (c) above is applicable, obtain the
consent of each applicable member of the board of directors of Divgi-Warner
Private Limited who is nominee or representative of Divgi Metalwares Private,
Ltd. to the actions hereunder.
     (k) Schedule 1(a)(iv) (Pledged Interests) to the Unlimited Pledge Agreement
is amended by deleting such schedule in its entirety and replacing it with a new
Schedule 1(a)(iv), in the form of Annex A attached hereto.
     2. Conditions to Effectiveness. This Amendment shall be effective as of the
date hereof upon (a) receipt by the Administrative Agent of copies of this
Amendment duly executed by each Loan Party, the Administrative Agent, the
Issuing Bank, the Swingline Lender and each of the Lenders and (b) payment of
all fees and expenses required to be paid pursuant to any Loan Document on or
before the date hereof by any Loan Party.
     3. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the

5



--------------------------------------------------------------------------------



 



Borrower, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.
     4. Representations and Warranties/No Default. By its execution hereof the
Borrower and each of the Guarantors hereby certifies, represents and warrants to
the Administrative Agent and the Lenders that:
     (a) After giving effect to this Amendment and the modifications set forth
in paragraph 1 above, each of the representations and warranties set forth in
the Credit Agreement and the other Loan Documents is true and correct as of the
date hereof, except that for purposes of this paragraph 6(a)(i), the
representations and warranties contained in Section 3.4(a) of the Credit
Agreement shall be deemed to refer to the most recent annual and quarterly
financial statements furnished pursuant to Sections 5.1(a) and (b) of the Credit
Agreement, respectively;
     (b) After giving effect to this Amendment and the modifications set forth
herein, no Default or Event of Default has occurred or is continuing;
     (c) It has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment and each of the other documents executed in connection
herewith to which it is a party, in accordance with their respective terms and
the modifications contemplated hereby;
     (d) This Amendment and each of the other documents executed in connection
herewith to which it is a party, including the Guaranty Agreement, has been duly
executed and delivered by the duly authorized officers of the Borrower and each
Guarantor, as applicable, and each such document constitutes the legal, valid
and binding obligation of the Borrower or such Guarantor, as applicable,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies; and
     (e) No consent, license or approval is required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of this Amendment and each of the other documents executed in
connection herewith to which it is a party.
     5. Reaffirmations. Each Loan Party (a) agrees that the modifications
contemplated by this Amendment shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, the Credit
Agreement, the Guaranty Agreement or any other Loan Document to which it is a
party, (b) confirms and reaffirms its obligations under the Credit Agreement,
the Guaranty Agreement and each other Loan Document to which it is a party and
(c) agrees that the Credit Agreement, the Guaranty Agreement and each other Loan
Document to which it is a party remain in full force and effect and are hereby
ratified and confirmed.
     6. Miscellaneous.
     (a) Governing Law and Waiver of Jury Trial. THE PROVISIONS OF SECTIONS 9.9
AND 9.10 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS
MUTANDIS, AS IF FULLY REPRODUCED HEREIN.

6



--------------------------------------------------------------------------------



 



     (b) Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
     (c) Electronic Transmission. A facsimile, telecopy, pdf or other
reproduction of this Amendment may be executed by one or more parties hereto,
and an executed copy of this Amendment may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.
     (d) Costs and Expenses. The Borrower agrees to pay to the Administrative
Agent on demand all fees and out-of-pocket charges and other expenses incurred
in connection with this Amendment, including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent.
[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date and year first above written.

                  BORGWARNER INC., as Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER DIVERSIFIED TRANSMISSION PRODUCTS INC., as Guarantor
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER DIVERSIFIED TRANSMISSION PRODUCTS SERVICES INC., as
Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER EMISSIONS SYSTEMS HOLDING INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER EMISSIONS SYSTEMS INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER EMISSIONS SYSTEMS OF MICHIGAN INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER EUROPE INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]
[Amendment No. 2]

 



--------------------------------------------------------------------------------



 



                  BORGWARNER HOLDING INC., as Guarantor    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER INVESTMENT HOLDING INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER JAPAN INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER MORSE TEC INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER NW INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER POWDERED METALS INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER SOUTH ASIA INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER THERMAL SYSTEMS INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]
[Amendment No. 2]

 



--------------------------------------------------------------------------------



 



             
 
                BORGWARNER THERMAL SYSTEMS OF MICHIGAN INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER TORQTRANSFER SYSTEMS INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER TRANSMISSION SYSTEMS INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER TURBO SYSTEMS INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BRONSON SPECIALTIES INC., as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BWA TURBO SYSTEMS HOLDING CORPORATION, as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                KUHLMAN CORPORATION, as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]
[Amendment No. 2]

 



--------------------------------------------------------------------------------



 



             
 
                BWA RECEIVABLES CORPORATION, as Guarantor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Amendment No. 2]

 



--------------------------------------------------------------------------------



 



             
 
                BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BANK OF AMERICA, N.A., as Lender, Issuing Bank and Swing Line
Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                CITIBANK, N.A., as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  KEYBA NK NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, as a Lender
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]
[Amendment No. 2]

 



--------------------------------------------------------------------------------



 



             
 
                NORTHERN TRUST COMPANY, as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                SANPAOLO IMI S.P.A., as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                MERRILL LYNCH BANK USA, as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Amendment No. 2]

 



--------------------------------------------------------------------------------



 



Annex A
Schedule 1(a)(iv) to the Unlimited Pledge Agreement
(Pledged Interests)

 